Title: To George Washington from Samuel Gibbs, 6 June 1783
From: Gibbs, Samuel
To: Washington, George


                  
                     June 6th 1783
                  
                  To His Excellency George Washington Commander in Chief of the Armies of the United States of America; The Memorial of sundry Officers of the Invalid Regiment, Humbly sheweth, 
                  That, your Memorialists, the Subscribers, beg Leave to represent, as well for their Military Brethren of all Denomination in the Regiment, as for themselves, to Your Excellency, That from sundry Resolves of the Honorable Congress, they have always entertained an Idea, that on Account of their extraordinary Sufferings, some further Provision was intended them than for their more fortunate fellow Soldiers, but by the late Arrangement find themselves disappointed, though several of them are incapacitated from obtaining a Livelihood, Therefore, are reduced to the Necessity of looking up to You as their Military Father and request Your ordering or procuring a general Inspection, that each may be considered as his Case shall be thought deserving.
                  Impressed, by Hearts full of Gratitude, We hope Your Excellency will not think it presumptuous in Us to return You our unfeigned Thanks for your uninterrupted Attention to relieve Us from those Difficulties and Distresses which the untoward Circumstances of the Times laid Us under, & for that unwearied Conduct in which the nice Honour of the Soldier and Feelings of the Man were so amply displayed.
                  The Premisses are respectfully submitted for Your Excellency’s Consideration by,
                  
                     G. Carlton Lt
                     Jonathan Pugh Lt
                     Robt Barnet Lt
                     Talm. Hall Lieut.
                  
                  Samuel Gibbs Lieut.John McGowan Capt.
                     Jno. Reily Captn
                     Mos. McFarland Capt.
                     Wm Mchatton Cptn Lt
                     
                  
               